ORDER

PER CURIAM.
Albert Lee Pierson (appellant) appeals convictions of robbery in the first degree, pursuant to Section 569.020 RSMo (1994), and armed criminal action, pursuant to Section 571.015 RSMo (1994). We have reviewed the entire record and the briefs of the parties and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).